                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO

KEVIN KEITH,                                 :
                                             :
               Petitioner,                   :        CASE NO. 1:18-cv-634
                                             :
                      v.                     :
                                             :        Judge Solomon Oliver, Jr.
LYNEAL WAINWRIGHT, WARDEN,                   :
                                             :        Magistrate Judge James R. Knepp, II
               Respondent.                   :


                     WARDEN’S RESPONSE TO KEITH’S MOTION
                       FOR STATUS CONFERENCE (ECF.34)


       On June 20, 2019, Keith requested an in-person status conference in this case citing the

“vastly different positions” of the parties on “how the ‘fuller exploration’ should be conducted.”

Mtn., ECF.34, PAGEID#:11347. While the Warden is of the belief that a status conference is

unnecessary, Counsel for the Warden will be available upon reasonable notice should the Court

wish to convene such a conference.


                                             Respectfully submitted,

                                             DAVE YOST
                                             Ohio Attorney General

                                             /s/   Brenda S. Leikala
                                             Brenda S. Leikala (0072635)
                                             Senior Assistant Attorney General
                                             Criminal Justice Section, Capital Crimes Unit
                                             150 East Gay Street, 16th Floor
                                             Columbus, Ohio 43215-3428
                                             (614) 995-1930; (877) 469-0567 (Facsimile)
                                             Brenda.Leikala@ohioattorneygeneral.gov

                                                 COUNSEL FOR RESPONDENT
                               CERTIFICATE OF SERVICE

       I hereby certify that on June 24, 2019, a copy of the forgoing document was filed

electronically. Notice of this filing has been sent by operation of the Court’s electronic filing

system to all parties indicated on the electronic filing receipt. Parties may access this filing

through the Court’s system.


                                            /s/   Brenda S. Leikala
                                            Brenda S. Leikala (0072635)
                                            Senior Assistant Attorney General




                                                  2
